DETAILED ACTION
This Office Action is in response to the most recent papers filed 4/26/2021.

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive.
On pages 9-11, Applicant argues the newly amended subject matter of claim 1.  However, such arguments appear to focus solely on the newly amended language and fails to do more than broadly assert that such language is not disclosed by the applied prior art.  However, as presented below, such details are taught in the combination of Biran in view of Xia, and thus the claims stand rejected for the reasons provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-10, 12, 14, 16-17, 19, 22, 27, 30, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0254587 (Biran) in view of US 2014/0184622 (Xia).
With regard to claim 1, Biran discloses a compute device comprising:
a processor (Biran: Figure 1);
circuitry to execute an acceleration manager, the acceleration manager to:
receive a second message from an application executing on the compute device (Biran: Figure 4 and Paragraph [0030]);

cause the second command message to be sent to the second accelerator (Biran: Figure 4);
receive a second response message from the second accelerator that includes second response data generated responsive to the second command message (Biran: Figure 5); and
forward the second response data to the application (Biran: Paragraph [0034].  The processing results are provided back to the host, such as by writing to a reserved location, where the software can retrieve the results.).
Biran fails to disclose expressly, but Xia teaches:
receive a first message from an application executing on the compute device (Xia: Figure 3, 310-330 and Paragraphs [0027]-[0028].  In Xia, local and remote GPUs are present (hardware accelerators for graphics, as opposed to software rendering), where a decision is made to process requests locally or remotely.  In paragraph [0028], it is disclosed that “In another embodiment, the method 300 may be implemented at a VM that is not associated with a GPU or that has no dedicated GPU.  As such, the step 320 is skipped.”  This disclosure clearly provides that a local GPU exists for the process of figure 3.);

cause the first command message to be sent to the first accelerator (Xia: Figure 3, 310-330 and Paragraphs [0027]-[0028]);
receive a first response message from the first accelerator that includes first response data generated responsive to the first command message (Xia: Figure 3, 310-330 and Paragraphs [0027]-[0028]); and
forward the first response data to the application (Xia: Figure 3, 310-330 and Paragraphs [0027]-[0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide local and remote processing of the commands to enable the system to, based on the current conditions, select the best solution for performing the command based on the availability of the resources, where the system of Biran in view of Xia would perform the consideration for different received commands to choose an optimal solution for the specific point in time.

With regard to claim 2, Biran teaches that to cause the second command message to be sent to the first or the second accelerator comprises the accelerator manager to: add the second command message to a send queue; and process the send queue to cause the second command message to be sent from the send queue to the first or second accelerator (Biran: Figure 4.  The CRB structure is placed in a buffer, then pulled from the buffer to be queued for execution.  The buffer itself acts as a send queue, as it temporarily holds information that is to be sent, where the buffer is processed to send the information.).

With regard to claim 4, Biran fails to expressly teach, but does teach that to receive the response message from the second accelerator and forward the response data to the accelerator comprises the accelerator manager to: add the received second response message to a receive queue; and process the receive queue to forward the second response data included in the second response message to the application (Biran: Figure 2, 54.  Biran includes a DMA receive queue that is connected to the receiver link, but provides no specific explanation of how the queues are utilized, where it would have been well-known in the art that when queues are connected to a receiver to utilize the queues for queuing received data and messages, and process the data to have the data forwarded the received data and messages forwarded to the intended internal recipient (e.g. the application).).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have a receive queue to receive the response message and to process the queue to forward the message to the application to provide a storage location for the received message, such that the system can process and forward the message in turn (where without some sort of queue, if messages are received in a burst faster than the system could process, the messages would be dropped/rejected).

With regard to claim 6, Biran teaches wherein to send the second command message to the second accelerator includes the accelerator manager to cause the second command message to be sent to the second accelerator via use of a direct memory access (Biran: Paragraph [0029] and Figure 2), and wherein to receive the second response message  from the second accelerator includes the accelerator manager to receive the second response message from the second accelerator via use of the DMA communication protocol (Biran: Figure 2 and Paragraph [0029].  DMA can be used for communications in both directions.).  
Biran fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to utilize remote direct memory access (RDMA) (more specifically, the use of RDMA to 

With regard to claim 8, Biran fails to disclose, but Official Notice is taken that it would have been well-known to one of ordinary skill in the art to have the accelerator sled comprise a field programmable gate array (more specifically, using an FPGA was well-known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an FPGA to realize the many benefits of an FPGA, such as improved performance versus a general purpose CPU, improved parallel processing capabilities, improved software acceleration abilities, etc.  It is noted that the instant claim refers to the accelerator, which is not actually a part of the claimed system, where it is unclear how details concerning the accelerator that do not impact the functionality of the system would further limit the system (as the accelerator including an FPGA would not change any details of the system, itself), and thus this claim limitation has questionable patentable weight.

With regard to claims 9, 10, 12, 14, 16, 17, 19, and 22, the instant claims are similar to claims 1-2, 4, and 8, and are rejected for similar reasons.

With regard to claim 27, Biran fails to disclose, but Xia teaches the accelerator manager to determine whether to generate the command message for the first accelerator resident at the compute device or for the second accelerator located remote to the compute device also based on respective usages of the first accelerator and the second accelerator (Xia: Paragraph [0028].  Different criteria can 

Claims 30 and 33 are similar to claim 27, and are rejected for similar reasons.
 
Claim Rejections - 35 USC § 103
Claims 3, 5, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biran in view of Xia and futher in view of US 2002/0143907 (Tsurubayashi).
With regard to claim 3, Biran fails to teach, but Tsurubayashi teaches the send queue includes a low-latency data path queue and a bulk data path queue, wherein to add the second command message to the send queue comprises the accelerator manager to add the second command message to the low-latency data path queue based on the second message from the application indicating the response data is time-sensitive or add the send command message to the bulk data path queue based on message from the application indicating the response data is not time-sensitive (Tsurubayashi: Paragraphs [0224] and [0226].  A priority can be assigned to data, where the different priorities are associated with different queues, where a high priority item would be more time-sensitive than a low priority item.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to present different priority queues for messages with different priorities/time requirements to ensure that the system optimally allocates communication resources by ensuring that the most urgent messages are processed as soon as possible.

With regard to claim 5, the instant claim is similar to a combination of claims 4 and 3 (where the different priority queues are applied to the receive queue), and thus the instant claim is rejected for similar reasons (with the receive queue being modified with the priorities of Tsurubayashi).

With regard to claims 11-13, and 18-20, the instant claims are similar to claims 3 and 5, and are thus rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 29, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biran in view of Xia and US 2015/0237356 (Wu).
With regard to claim 29, Biran fails to teach, but Wu teaches the send queue includes a control path queue, wherein to add the second command message to the send queue comprises the accelerator manager to add the second command message to the control path queue based on the secondmessage from the application indicating a querying of capabilities for an accelerator (Wu: Paragraph [0094].  The host encoder (application) can query capabilities of an accelerator, where when such a command is sent, this command would be processed based on the message, including forwarding it to the accelerator via the queues of Biran (where, lacking detail of the control path queue versus any other queue, there does not need to be any distinction between any of the queues.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the message being a query for capabilities and to add the message to a queue based on the message to enable the application to have knowledge of the capabilities of the accelerator, such that the application would be able to optimize its functions based on the capabilities of the system, thus simplifying the configuration of the application for a user and improving the user experience with the application.

Claims 32 and 35 are similar to claim 29, and are rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444